Citation Nr: 0115468	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 25, 1997, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, where the RO, effectuating a September 
1999 decision from the Board, rated the veteran's PTSD as 100 
percent disabling, effective from March 4, 1996.

By a May 2000 rating decision, the RO found clear and 
unmistakable error in the effective date of March 4, 1996, 
and assigned an effective date of November 25, 1997.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  On March 4, 1996, the RO received the veteran's informal 
claim for an increased rating.  

3.  Within the rating period on appeal, it was initially 
factually ascertainable on November 25, 1997 that the 
veteran's PTSD had increased in severity and that he was 
demonstrably unable to obtain and retain employment.


CONCLUSION OF LAW

The criteria for an effective date prior to November 25, 
1997, for the grant of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
pertaining to the claim have been properly and sufficiently 
developed.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case informing him of applicable 
law and regulations, and reasons and bases for the decision 
associated with his claim.  VA outpatient treatment records 
and medical examinations have been obtained.  The veteran has 
not identified any outstanding medical evidence. 

Since no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

The veteran seeks an effective date prior to November 25, 
1997.  He maintains that the proper effective date should be 
in January 1995, when he initially filed his claim for an 
increased rating.

At the outset, it is noted that when granting the 100 percent 
rating for PTSD in September 1999, the Board found that the 
rating criteria in effect prior to November 7, 1996, were 
more favorable to the veteran.  Thus, the Board will only 
address the matter on appeal in accordance with that 
determination.  

Prior to November 7, 1996, the regulations, in part, provided 
that a 100 percent evaluation is warranted for PTSD where it 
was demonstrated that the attitudes of all contacts, except 
the most intimate, were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

Regarding effective dates, VA regulations provide that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Under the regulations, 38 C.F.R. § 3.400(q)(1)(ii) provides, 
the proper effective date for new and material evidence 
received after final disallowance of a claim is the date of 
receipt of new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) provides, the effective date 
of VA disability compensation benefits for reopened claims is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

By a March 1990 rating action, the RO established service 
connection for PTSD, rated as 30 percent disabling, effective 
from March 1988.  Notice of the determination was provided 
that same month.  Statements forwarded to VA by the veteran's 
representative in June 1990 may be reasonably construed as 
disagreement with the rating assigned.  As such, the appeal 
for an increased initial rating has remained pending 
therefrom.  Hence, the rating period for consideration of the 
issue on appeal is from March 1988.

VA hospital, outpatient treatment, and examination reports 
dated from 1972 to 1989 show that the veteran received 
treatment for PTSD and alcohol withdrawal and dependence.  
The reports also show that the veteran participated in group 
therapy.  An October 1989 Statement of Patient's Treatment 
report notes that the veteran had severe functional 
impairment and was unable to hold a job, and a December 1989 
VA examination report mentions long term job failures.  The 
medical evidence for that period also shows that the veteran 
reported he worked in construction and as a farmer.  

A VA discharge summary report dated in February 1990 shows 
that the veteran received treatment for PTSD and that he had 
reported having many jobs.  The veteran also stated that he 
was unable to get along with employers and that he had a 
history of nightmares and flashbacks.  On discharge, it was 
noted that the veteran was much improved, but that he still 
had apprehensions and anxiety about returning home and the 
prospects of returning to work.

On VA examination in March 1992, the diagnosis was mild PTSD.  
It was reported that the veteran's social and vocational 
disability was moderate to severe.  

In January 1995, the veteran filed an informal claim for an 
increased rating for PTSD and an application for entitlement 
to a total rating based on individual unemployability.  The 
veteran stated that he was unable to hold a job with his 
mental condition.  

Private medical reports dated from 1994 to 1995 show 
treatment for physical disabilities.  VA outpatient treatment 
reports dated from 1991 to 1995 show treatment for PTSD, and 
the reports note that the veteran's PTSD was of moderate 
severity.  See Clinical entries dated from April to December 
1994.  

On VA examination in March 1995, the veteran complained of 
having increased anger and nightmares.  Objective evaluation 
revealed that the veteran was normally oriented, could recall 
three words after five minutes, and could multiple 6 x 7.  
The diagnosis was PTSD by history, depression, not otherwise 
specified.  The veteran's Global Assessment Functioning Scale 
(GAF) score was 75.

VA outpatient treatment reports dated in 1996 show continued 
treatment for PTSD, and assessments of PTSD-moderate and PTSD 
chronic-moderate.  

On VA examination in May 1996, the veteran was alert and 
oriented.  He appeared intoxicated, but not with alcohol.  
The veteran complained of his disability rating, nightmares, 
and flashbacks.  He stated that he had been unemployed since 
1987.  Objectively, the veteran's personal hygiene appeared 
below average, although adequate for outdoors and farm 
existence.  His flow of speech showed disinhibition, 
repetition, and slight slurring that seemed associated with 
cerebral intoxication.  The veteran could multiply 6 x 7 and 
recall two of three words after five minutes.  The diagnoses 
made included PTSD by history; intoxication, mild, 
medication.  The GAF was 70.

VA outpatient treatment reports dated from 1995 to 1996 
contain some duplicative reports.  However, a July 1996 
clinical entry notes that the veteran reported never having a 
job more than a year, as he was either fired or he walked off 
of the job.  However, he also reported that he worked as a 
skilled union carpenter, and his monthly income was around 
$450.  Included within the reports is a September 1996 
Medical Certificate showing that the veteran was self-
employed as a carpenter.  

VA medical reports dated from 1996 to 1997 also show 
continued treatment for PTSD, including symptoms of 
difficulty with sleeping, having nightmares, and anxiousness.  
Diagnoses made include PTSD-chronic delayed. 

From March to April 1997, the veteran was admitted for PTSD.  
On admission, he was described as somewhat disheveled, hard 
of hearing, coherent, with a stable mood and anxiety.  His 
memory was focused and intact.  There were auditory 
hallucinations and name-calling but there were no psychosis, 
suicidal or homicidal hallucinations.  The veteran completed 
the track and was treated with medication, individual 
therapy, and group therapy and assigned activities.  His GAF 
score was 60.

On VA examination in July 1997, the veteran was alert, 
oriented, and cooperative but he appeared older than his 
stated age.  He was in no acute distress and did not have 
motor agitation or retardation.  Speech was normal in rate 
and rhythm and no formal thought disorder was detected.  The 
affect was constricted with increased intensity and he was 
somewhat irritable and depressed.  He denied psychotic 
symptoms and suicidal or homicidal ideation.  He did not 
appear to have significant thought impairment.  The 
impression was PTSD; alcohol dependence in remission with a 
GAF score of 65 to 75.

The veteran was also hospitalized from November 25, 1997, to 
January 23, 1998.  At that time, he complained of flashbacks, 
nightmares and isolation with no leisure activities.  He 
presented with a constricted affect and limited abstract 
thinking.  His mood appeared mildly dysphoric.  His memory 
was intact and no signs of psychosis were detected.  Insight 
and judgment appeared only fair.  His ability to comprehend 
or understand the idea of coping skills was very limited, and 
he tended to be more fixated on medications as a means of 
controlling his problems.  The veteran denied current 
suicidal or homicidal ideation.  The GAF score was 47.

The record then shows that in December 1998, the veteran was 
again admitted with the chief complaint of being very 
depressed and having nightmares, flashbacks and anger.  The 
veteran was treated and discharged to continue treatment on 
an outpatient basis.  PTSD was noted and the GAF score was 
50.  

VA outpatient treatment reports dated in 1998 show continued 
treatment, and an undated statement from the veteran's 
chaplain notes that the veteran had been unemployable for 
many years.  In February 1998, E.M.T., Ph. D, opined that the 
veteran was not a viable rehabilitation candidate.  She 
found, based on his severe symptomatology related to his PTSD 
she did not believe he could sustain substantial, gainful 
work activity in a competitive market. 

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence does not 
establish that the criteria for a grant of 100 percent for 
PTSD were met prior to November 25, 1997.  As detailed above, 
although medical reports dated in 1989 reported the veteran 
was not able to hold a job, other evidence then of record 
established he maintained substantially gainful employment, 
including as reflected by his reported income.  Medical 
reports dated from 1995 to 1996 show that the veteran's PTSD 
was productive of no more than moderate impairment.  In March 
1995, the GAF score was 75, and in May 1996, it was 70.  With 
regard to the medical reports documenting the veteran's 
account that he had held numerous jobs and that he was either 
fired or walked off of the job, the Board notes that those 
notations were merely recitations of the veteran's own 
account.  During this period, no objective medical notation 
of record suggested that he was unemployable.  LeShore v. 
Brown, 8 Vet. App. 406 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment does not constitute competent medical evidence).  
Moreover, medical reports dated from 1996 to July 1997 show 
that although the veteran continued to receive treatment, he 
still worked as a skilled carpenter, earning approximately 
$450 per month, and that his GAF ranged from 65 to 70.  A GAF 
of 55-60 score indicates moderate difficulty in social, 
occupational, or school functioning and a GAF between 70 and 
75 reflects lesser impairment.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995); see also American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994).  

The evidence establishes that the requirements for a grant of 
100 percent were initially factually ascertainable on 
November 25, 1997.  When hospitalized on November 25, 1997, 
the veteran's symptoms had increased in severity and the GAF 
score was 47.  A GAF of 41-50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Thus, based on all of the evidence of record, the Board finds 
that while the rating period for consideration on appeal may 
be considered from March 1988, because it was not factually 
ascertainable that the criteria for a 100 percent rating were 
met until November 25, 1997, entitlement to an earlier 
effective date is not warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The preponderance of the evidence is 
against the veteran's claim and is not in equipoise.  
Accordingly, the appeal is denied as a matter of law.  
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to an effective date prior to 
November 25, 1997, for the grant of a 100 percent rating for 
PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

